NOONAN, Circuit Judge,
Dissenting from part I:
A key issue on this appeal is the prosecution’s disqualification of two Native American Indians from - the Fort Peck Reservation. Judge Shanstrom conducted the voir dire, reading off the names of a witness list that consisted of approximately 150 witnesses. The court asked the potential jurors to raise their hands if they knew any of the witnesses. Several potential jurors said they had personal knowledge of particular witnesses (sixteen such witnesses in all), and the court dismissed two of those potential jurors for' cause. Among- the witnesses whose names were called was Arlie Shields, a Native American Indian from Wolf Point, a town within the Fort Peek reservation occupied by both Caucasians and members of various Indian tribes. No juror indicated knowledge of Arlie Shields. At the conclusion of the voir dire, fifteen jurors were sworn. The prosecutor questioned jurors about their knowledge of government witnesses but asked them nothing as to their knowledge of Arhe Shields.
Counsel for Dawn Meeks moved to discharge the jury “on the grounds that the government had exercised discriminatory peremptory challenges.” ■ Counsel noted: “juror Number 25 is Ms. Elvira Low Dog. She is Crow Indian or either Assiniboin, Sioux or Crow Indian. I think she was from Wolf Point, as well as Tony Martell. Tony Martell appeared to be Crow as well. All of these jurors, your honor, of color, were discharged by the government- The only reasonable conclusion that you can draw from the fact that they knocked off these jurors is that they discriminated against them on the basis of race. - We had some people of color and now we have basically an all white jury.” All other defendants then joined the defense motion to discharge the jury on Batson grounds. The government *1564responded that the defendants had failed to make the required prima facie case of racial discrimination. The court ruled: “I think they have, and I’m going to ask you to respond to it.” '
In response, the government said in reference to Elvira Low Dog:
We didn’t really learn too much about her. One of the witnesses that the government has in this particular case is Arlie Shields.' Arlie Shields has been having, within the confines of even being incarcerated at the present time, is a member of the Fort Peck Tribe up there [sic]. It is very difficult to discern that — his family has been threatened. We do not — without getting into sounding like a racial type question to individual members of the Tribe, as I recall both of them are located in the Fort Peck area. We have had numerous people that we have prosecuted in that area. We have tried to flesh out some of these questions, asking, and the court asked, whether any relatives had been charged and so on. I don’t have any direct information about any of the relatives being charged. But, very frankly, the government was not willing to take the risk of perhaps being anti-Arlie Shields, who is a witness in this particular case or anti-government. There are several tribal members that have been prosecuted before this court up there, judge. It had nothing to do with color whatsoever.
The defense then asked what the government proffer was as to Tony Martell. The government responded: “Martell, I believe in her questionnaire is a member of — is living in the Wolf Point area or Poplar Area as I recall.”
Defense counsel replied that the government “admits that they exercised racial discrimination in exercising these peremptory challenges because of the fact that these particular individuals happened to be Indian.” Under the government’s rationale, counsel added, “every single Native American Indian must be stricken as a juror. He admits to it, your honor.” Defense counsel further argued that the government could not “challenge potential jurors on the assumption that, for instance, in the Batson case, it was a Black juror, as a group would have been unable to consider the state’s case against the defendant impartially. Well, the proffer that was made by Mr. Seykora went to ... the members of the Crow Nation. That was because of the fact of Arlie Shields that they would not be able to listen to the case impartially- but as Mr. Seykora pointed out, there were questions asked to the jurors and they didn’t raise their hands. So he had no basis as individuals to think that the taint from the group would attach to the individual jurors.” The court responded: “The motion is denied.”
In- Batson the Supreme Court outlined a three-step process for evaluating claims that a prosecutor has used peremptory challenges in a manner violating the Equal Protection Clause. ‘ Batson v. Kentucky, 476 U.S. 79, 96-98, 106 S.Ct. 1712, 1722-24, 90 L.Ed.2d 69 (1986). First, the defendant must make a prima facie showing that the prosecutor has exercised peremptory challenges on the basis of race. Id. at 96-97, 106 S.Ct. at 1722-23. Second, if the requisite showing has been made, the burden shifts to the prosecutor to articulate a race-neutral explanation for striking the jurors in question. Id. at 97-98, 106 S.Ct. at 1723-24. Finally, the trial court must determine whether the defendant has carried his burden of proving purposeful discrimination. Id. at 98, 106 S.Ct. at 1723-24. In Hernandez v. New York, 500 U.S. 352, 358-59, 111 S.Ct. 1859, 1865-66, 114 L.Ed.2d 395 (1990), the Supreme Court reasserted the three-part analysis first enunciated in Batson, noting that the analysis “permits prompt rulings on objections to peremptory challenges without substantial disruption of the jury selection process.” Id. at 358, 111 S.Ct. at 1866. “This three-step inquiry,” the Court wrote, “delimits our consideration of the arguments raised by” the party challenging peremptory strikes under Batson. Id. at 359, 111 S.Ct. at 1866-67. In its most recent treatment of Batson, the Court reaffirmed that courts facing Equal Protection challenges to the use of peremptories must follow the three-step inquiry set out in Batson. Purkett v. Elem, — U.S.-,-, 115 S.Ct. 1769, 1770-1771, 131 L.Ed.2d 834 (1995).
*1565In our ease, the defendants satisfied the first step by making out a prima facie ease of discrimination against Native American Indians, and the court so ruled. The government attempted to satisfy the second step with the “race-neutral explanation” that Elvira Low Dog was from the Fort Peck area, as was one government witness, Arlie Shields, also an American Indian. The government expressed concern, therefore, that there was “the risk” of “perhaps being anti-Arlie Shields” or being “anti-government” because “several tribal members have been prosecuted.” As to Tony Martell, the government’s explanation was not fleshed out. The government said he lived in “the Wolf Point area or Poplar Area.” The significance of Mar-tell’s living in the Poplar Area was not explained at all. Apparently the government assumed that the court would know that the headquarters of the Fort Peck Reservation were located in Poplar, and hoped that the court would infer that the explanation for eliminating Elvira Low Dog applied to Tony Martell as well. If these were race-neutral explanations, the court was then obliged to determine whether the defendants had proved purposeful racial discrimination.
On their face, these explanations were arguably race-neutral. To pass step two, the explanations need not be “persuasive or even plausible.” Purkett, v. Elem, — U.S. at -, 115 S.Ct. at 1771. In, accepting the explanations as race-neutral, the district court does not implicitly find a lack of discriminatory intent. The court’s determination occurs only at step three when it decides whether the race-neutral explanations offered are both plausible and persuasive. In this third step, “the persuasiveness of the justification becomes relevant.” Id. The burden of proof remains that of the objector to the peremptory. Id. But the objector may turn the apparently-neutral response to his advantage by showing that it is flimsy. “At that stage, implausible or fantastic justifications may (and probably will) be found to be pretexts for purposeful discrimination.” Id.
The correctness of the court’s ruling must be determined in terms of the information that was before the court at the time that the Batson objection was raised. The total area of the Fort Peck Reservation is 964,864 acres, of which 233,153 acres are tribal land, 645,114 acres are allotted land, and the rest is owned by the United States. Approximately half the reservation population is Sioux, one-third is Assiniboin, and the remainder is described as of “mixed blood.” U.S. Department of Commerce, Federal And State Indian Reservations 197 (1971). Assi-niboin occupy the southwestern portion of the Reservation, the Sioux occupy the southeastern part. Id. There are about 6,000 Indians enrolled in tribes, about 6,000 Indian residents not so enrolled, and over 10,000 non-Indians. Id. 198. Judge Shanstrom was familiar with the reservation as he had presided over at least one trial in which the effect of marijuana on the reservation was relevant to sentencing. United States v. Colder, CR 92-32-BLG-JDS-03 (November 11, 1992).
We defer to the court’s judgment of credibility of the explanation for the peremptory, id., but when the court, as here, makes no findings and gives no reasons, we have not much to guide us as to the court’s thinking. The court was aware that no juror had indicated any knowledge whatsoever of Arlie Shields. Consequently, it was pure imagination on the part of the government that the two American Indian members of the venire were or might be anti-Arlie Shields. Hence this explanation; unsupported by any facts before the district court, should have been seen as pretextual. The defendants had pointed out that, when specifically asked by the court whether anyone knew Arlie Shields, no juror had responded. Tony Mar-tell was in the jury pool when the court asked that question. Elvira Low Dog was not called to the jury until later in the proceedings, but she was present in the courtroom when the court asked whether anyone knew Shields; when, after she’d been called to the jury, the court asked whether there was any reason she could not be fair and impartial, she had responded, “No.” The prosecutor told the court that to question individual Indian jurors about Shields might be “getting into sounding like a racial type question.” But the prosecution by avoiding asking individual persons about Shields pro*1566duced the worse result of disqualifying a whole group on a racial basis.
The government also referred to prosecution of “individual members of the Tribe” and of “several tribal members.” As the court was aware from the points made by defense counsel, there are members of more than one tribe in the Wolf Point area. The court was informed that Ms. Low Dog might be Assini-boin, Sioux or Crow. The court was not informed what “tribal members” the government had prosecuted. It was nonsensical for the government to refer to the “Tribe” and to speak of the prosecution of “several tribal members” without identifying the particular tribe or tribes involved. The very use of the term “the Tribe” reflects a mentality treating all Indians alike. The objection assumes that a Crow will resent the prosecution of a Sioux, that an Assiniboin will have a fellow-feeling with a Crow. The objection reveals not a fear of tribal sympathy but a belief that “the Indians,” taken collectively, will be hostile to the government. As defense counsel pointed out to the court, the government’s response on this score was scarcely more than an admission of racial antipathy.
Finally, the government’s response as to Martell was perfunctory to the point of implausibility. The prosecutor wasn’t sure where he lived and even hedged his guesses with an “as I recall.” At best, the prosecutor raised the possibility that Martell came from an area where “the Tribe” had been prosecuted; and that response has already been analyzed as discriminatory. The prosecutor signally failed to point to any individual characteristic of the two Native Americans he had challenged. The only characteristics alleged were group stereotypes that served as pretextual surrogates for racial discrimination. See United States v. Bishop, 959 F.2d 820, 825-26 (9th Cir.1992) (striking a black juror who lived in a community in which other blacks lived on the assumption he would sympathize with a black defendant is “precisely the kind of act[] prohibited” by Batson).
The majority lifts language from Burks v. Borg, 27 F.3d 1424, 1429 (9th Cir.1994), to the effect that “counsel is entitled to use his full professional judgment” in exercising per-emptories. The quotation comes from a paragraph dealing with counsel “making credibility determinations.” Id. To make credibility determinations a prosecutor must do more than observe the racial characteristics of a juror. The prosecutor’s explanations here did not involve any credibility determination. The explanations simply misinformed the trial court.
The majority opinion stresses the deference we owe the trial court. But Batson operates as a restraint on counsel who for illegitimate reasons seek to exercise a peremptory. Here the prosecutor invented an entity “The Tribe” to explain his challenge. The trial court was thereby misinformed as to the basis of the challenge. The prosecutor compounded this misinformation by suggesting that the challenged jurors were connected with Arlie Shields. The prosecutor had no basis for this suggestion. Again the trial court was misinformed.
What was defense counsel’s obligation in the face of this misinformation? As clearly as words could, counsel pointed out to the trial court the racial nature of the prosecutor’s explanations: “every single Native American Indian must be stricken as a juror. He admits to it, your honor.” Counsel’s argument was absolutely accurate. When the court ignored it and without any explanation rejected counsel’s objection, there was no duty on the part of counsel to rescue the court from the error that the prosecution and the court’s own view-point produced. As the language already quoted from Purkett indicates, the defendant may meet his burden of proof by showing that the prosecutor’s objections are implausible. Purkett, — U.S. at -, 115 S.Ct. at 1771. The defense made this showing.
Batson error cannot be harmless when it is structural, denying the defendants a jury composed of members of the community without any portion of the community being discriminated against. Batson, 476 U.S. at 100, 106 S.Ct. at 1725. The error deprives the defendants of their constitutional right to a trial by a jury fairly drawn. It deprives the defendants of the equal protection of the laws. It deprives-the discriminated-against members of the community of their right to *1567participate in the process. Id. at 86-87, 106 S.Ct. at 1717-18.
ORDER
May 20, 1996
The opinion filed on February 2, 1996 is amended as follows:
[Amendments incorporated for purpose of publication.]
Appellants’ motions to permit citation to Hernandez v. Lewis are denied. Judge Noonan would grant the motions.